1    KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
2
     916 Street, 2nd Floor
3    Sacramento, CA. 95814
     Tel. (916) 441-4717
4    Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
5

6    Attorney for Defendant
     ANTHONY ELLIS
7

8                        IN THE UNITED STATES DISTRICT COURT FOR THE

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       )       No. 17-CR-00204-MCE
                                                     )
                                                     )       STIPULATION AND
12          Plaintiff,                               )       ORDER CONTINUING CASE AND
13                                                   )       EXCLUDING TIME
     v.                                              )
14                                                   )
     ANTHONY ELLIS.                                  )       Date: May 23, 2019
15                                                   )       Time: 10:00 am.
                                                     )       Judge: Honorable Morrison C. England, Jr.
16
            Defendants.                              )
                                                     )
17                                                   )
                                                     )
18

19
            IT IS HEREBY stipulated between the United States of America through its undersigned
20
     counsel, Cameron Desmond, Assistant United States Attorney, attorney for plaintiff, and Kyle
21
     Knapp, attorney for defendant Anthony Ellis that the previously-scheduled status conference,
22
     currently set for April 25, 2019, be vacated and that the matter be set for status conference on
23
     May 23, 2019 at 10:00 a.m.
24
            Mr. Ellis recently appeared in this jurisdiction to face the charges against him and initial
25
     discovery was provided to counsel on December 20, 2018. Supplemental discovery was received
26
     a few weeks ago and there is still some outstanding. Counsel have conferred and this continuance
27

28




                                                         1
1    is requested to explore potential motions, further evaluate the discovery in this case, meet with
2    his client and further investigate possible defenses.
3           IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
4    continuance outweigh the best interests of the public and the defendant in a speedy trial and that
5    time within which the trial of this case must be commenced under the Speedy Trial Act should
6    therefore be excluded under 18 U.S.C. Section 3161(h)(7)(A), (B) (iv), corresponding to Local
7    Code T-4 (to allow defense counsel time to prepare) from the date of the parties’ stipulation, April
8    22, 2019, up to and including May 23, 2019.
9    IT IS SO STIPULATED.
10
     Dated: April 22, 2019                                         McGREGOR W. SCOTT
11                                                                 UNITED STATES ATTORNEY

12                                                           by:   /s/ Cameron Desmond
                                                                   CAMERON DESMOND
13
                                                                   Assistant U.S. Attorney
14                                                                 Attorney for Plaintiff

15   Dated: April 22, 2019                                         /s/ Kyle R. Knapp
16
                                                                   KYLE KNAPP
                                                                   Attorney for Defendant
17                                                                 ANTHONY ELLIS
18

19

20

21

22

23

24

25

26

27

28




                                                       2
1                                                ORDER
2           The Stipulation of the parties is hereby accepted and the requested continuance is
3    GRANTED. This matter shall be dropped from this court’s April 25, 2019 criminal calendar
4    and re-calendared for status conference on May 23, 2019.
5           Based on the representations of the parties the court finds that the ends of justice served
6    by granting this continuance outweigh the interests of the public and the defendant in a speedy
7    trial. Time is excluded from the time of the filing of this stipulation on April 22, 2019, through
8    and including May 23, 2019.
9           IT IS SO ORDERED.
10   Dated: April 25, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
